Michael /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 4, 2015

                                       No. 04-15-00040-CV

                       TEMPLETON MORTGAGE CORPORATION,
                                   Appellant

                                                 v.

                                     Michael MIDDLETON,
                                            Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 10-422
                         Honorable N. Keith Williams, Judge Presiding


                                          ORDER

       The clerk’s record in this appeal has been filed. It reflects that in the underlying cause
number, 10-422, Michael Middleton, as reflected in his second amended petition, sued
Templeton Mortgage Corporation and Enos Hampton, as Independent Executor of the Estate of
Betty G. Robinson. Gary M. Poenisch then filed a petition in intervention.

        On October 15, 2014, the trial court signed a default judgment as to Templeton Mortgage
Corporation. That same day, the trial court also signed a default judgment in favor of Intervenor
Gary M. Poenisch against Templeton Mortgage Corporation and severed Poenisch’s claims
against Templeton Mortgage Corporation into a separate cause, 10-422A. Templeton Mortgage
Corporation then filed notices of appeal in both Cause No. 10-422 and Cause No. 10-422A. 1 The
appeal relating to Trial Court Cause No. 10-422 was assigned this Appeal No., 04-15-00040-CV.
The appeal relating to Trial Court Cause No. 10-422A was assigned Appeal No. 04-15-00041-
CV.




1
 The companion appeal, No. 04-15-00041-CV, concerns Templeton Mortgage Corporation’s appeal from Trial
Court Cause No. 10-422A of the default judgment signed in favor of Gary Poenisch.
        With regard to this Appeal No. 04-15-00040-CV, the clerk’s record does not reflect that a
final judgment has been signed by the trial court disposing of all claims and parties. It therefore
appears that we have no jurisdiction over this appeal. We, therefore, ORDER Appellant
Templeton Mortgage Corporation to show cause in writing by March 19, 2015 why this appeal
should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines pending our
determination of whether we have jurisdiction over this appeal.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court